Title: To John Adams from James McHenry, 22 July 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 22 July 1799

I received this morning the inclosed letter from Major General Hamilton dated the 17th July Inst. recommending Ths. y. How of Trenton, in N. Jersey, to the Office of 2d. Lieutenant in the 11th United States Regiment of Infantry.
Knowing the inadequacy of the salaries allowed to officers in subordinate stations, and how difficult it is to secure the services of persons properly qualified to fill them, I should think the circumstances stated by General Hamilton would justify the appointment.
With the greatest respect I have the honour to be, Sir, / your most obt & hble st.

James McHenry